DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,764,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are similar in scope and anticipated by the claims of U.S. Patent No. 10,764,641.
Instant Applicant Claims
U.S. Patent No. 10,764,641 Claims
Claims 29 and 30
Claim 19


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0022157) in view of Aimone et al. (US 2014/0347265).
	Regarding claim 21, Lee discloses a method for recommending media content to a user based on emotions of the user (Paragraphs 9-25 illustrate a system and method for providing content, which can determine a preference for content upon which a user gazes by measuring the user’s brainwaves and provide the content based on the preference determined by the brainwaves), the method comprising:
	identifying an emotional state change of the user; identifying a first candidate object and a second candidate object in the captured image information, wherein the first and second candidate objects correspond to physical objects seen by the user at a time when the emotional state change of the user was identified (Figure 9 and paragraph 81 illustrate that the system may determine a preference of the gaze content (i.e., candidate object(s)) by analyzing measured brainwaves of the user, and thus, determining/identifying an emotional state change to one of a preference for the object observed in the gaze direction of the user);
	presenting a first object image to the user, wherein the first object image includes the first candidate object; presenting a second object image to the user, wherein the second object image 
	Lee fails to disclose receiving image information captured by an image capture device that is oriented in a direction of a visual field of view of the user when the emotional state change of the user is identified; and identifying a first candidate object and a second candidate object in the captured image information.
	Aimone discloses receiving image information captured by an image capture device that is oriented in a direction of a visual field of view of the user when the emotional state change of the user is identified; and identifying a first candidate object and a second candidate object in the captured image information, wherein the first and second candidate objects correspond to physical objects seen by the user at a time when the emotional state change of the user was identified (Paragraphs 68-70 illustrate that the system may analyze the captured brainwaves in addition to the image captured within the point of view of the user in order to determine user interest in objects recognized in the captured image); presenting a first object image to the user, wherein the first object image includes the first candidate object; presenting a second object image to the user, wherein the second object image includes the second candidate object; and identifying one of a plurality of media content events as a recommended media content event based on the indicated 
	It would have been obvious before the effective filing date of the claimed invention to modify Lee to include receiving image information captured by an image capture device that is oriented in a direction of a visual field of view of the user when the emotional state change of the user is identified; and identifying a first candidate object and a second candidate object in the captured image information as disclosed in Aimone because it would have allowed to the system to further confirm that the user’s gaze direction was in the direction of an identified object, and thus, further more accurately determining the object of the user’s interest.
	Regarding claim 22, Lee as modified by Aimone discloses wherein identifying the emotional state change of the user is based on Electroencephalography (EEG) information corresponding to a plurality of brain wave lines of the user (Lee: Figure 1 and paragraph 36 illustrate receiving a user’s brainwaves using a plurality of brainwave sensing electrodes, and thus, EEG information; figure 9 and paragraph 81 illustrate that the system may determine a preference of the gaze content (i.e., candidate object) by analyzing measured brainwaves of the user, and thus, determining/identifying an emotional state change to one of a preference for the object observed in the gaze direction of the user) (Aimone: Paragraphs 68-70 illustrate that the system may analyze the captured brainwaves in addition to the image captured within the point of view of the user in order to determine user interest in objects recognized in the captured image).
Regarding claim 23, Lee as modified by Aimone discloses the method further comprising: defining a keyword that describes the indicated one of the first candidate object or the second candidate object; and wherein identifying one of the plurality of media content events as a recommended media content event is based at least in part on the keyword (Lee: Figure 9 and paragraph 82 illustrate that the system may provide recommended content associated with the content/object of interest identified by the user’s gaze direction indicated by the user’s change in brainwaves) (Aimone: Figures 18-20 and paragraph 145 illustrate that the system may determine a particular image/object recognized in a user’s point of view, or gaze direction, and provide a preferred/recommended action to take, such as presenting additional content, or options, to the user based on the determining the image/image recognized in the user’s gaze direction).
	Regarding claim 28, Lee as modified by Aimone disclose the method further comprising: generating a user query that asks the user to confirm that the candidate sound precipitated the emotional state change of the user; and receiving a user response that confirms that the sound caused the identified emotional state change of the user, wherein the recommended media content event is identified based on the confirmed candidate sound (Lee: Figure 1 and paragraphs 35 and 79 illustrate the use of a gaze area detector 110 for detecting an area at which the user gazes by tracking the movement of the user’s eyeball) (Aimone: Paragraphs 68-70 illustrate that the system may analyze the captured brainwaves in addition to the image captured within the point of view of the user in order to determine user interest in objects recognized in the captured image).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0022157), in view of Aimone et al. (US 2014/0347265), and in further view of Mallinson (US 2011/0247042).
Regarding claim 26, Lee as modified by Aimone fails to disclose the method further comprising: receiving audio information acquired by a microphone that includes sounds heard by the user while the image information is acquired by the image capture device; and identifying a candidate sound in the audio information, wherein the candidate sound corresponds to a sound heard by the user during the emotional state change of the user, wherein identifying one of the plurality of media content events as a recommended media content event is based on the identified candidate sound.
	Mallinson discloses the method further comprising: receiving audio information acquired by a microphone that includes sounds heard by the user while the image information is acquired by the image capture device; and identifying a candidate sound in the audio information, wherein the candidate sound corresponds to a sound heard by the user during the emotional state change of the user, wherein identifying one of the plurality of media content events as a recommended media content event is based on the identified candidate sound (Paragraphs 20 and 27 illustrate that the system may receive content related to the observed content which may be identified with audio information captured by the user device using a microphone).
	It would have been obvious before the effective filing date of the claimed invention to modify Lee in view of Aimone to include the method further comprising: receiving audio information acquired by a microphone that includes sounds heard by the user while the image information is acquired by the image capture device; and identifying a candidate sound in the audio information, wherein the candidate sound corresponds to a sound heard by the user during the emotional state change of the user, wherein identifying one of the plurality of media content events as a recommended media content event is based on the identified candidate sound as disclosed in .
Allowable Subject Matter
Claim 24, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 24, the features disclosed in the claim, including the features disclosed in independent claim 21, overcome the prior art of record.  At most, the prior art of record, such as Jo (US 2013/0012829) and Chen et al. (US 2014/0282772), teach presenting content recommendation based on such data as EEG brain wave data indicating user interests.  However, the prior art of record cannot be reasonably combined to teach such features determining EEG brain wave information corresponding to objects recognized in association with life events, and then further presenting content recommendations based on this information.
	Regarding claim 27, the features disclosed in the claim, including the features disclosed in claim 21, overcomes the prior art of record.  At most, the prior art of record, such as Pradeep et al. (US 2018/0232608) teaches allowing the user to confirm whether an object of interest is within the field of view.  However, the prior art of record cannot be reasonably combined in order to teach the claimed invention.
Claims 29-40 are allowable over the prior art of record because the features associated with “generating a user query that asks the user to specify an emotional state that they experienced during the identified emotional state change of the user; and receiving a user response that specified their emotional state that they experienced during the emotional state change, and identifying one of a plurality of media content events as a recommended media content event based 
	Regarding claims 31-35, the claims are objected to as being dependent upon a rejected base claim (claim 29 is rejected based on nonstatutory double patenting), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425